Citation Nr: 0617301	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-30 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a higher initial evaluation for an injury 
to muscle group V involving the left arm, currently assigned 
a 20 percent disability evaluation.

2.  Entitlement to an earlier effective date prior to July 
18, 2002, for the grant of service connection for an injury 
to muscle group V involving the left arm.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The October 2002 rating decision granted 
service connection for an injury to muscle group V involving 
the left arm and assigned a noncompensable evaluation 
effective from July 18, 2002.  The veteran appealed that 
decision to BVA, and, in an October 2004 rating decision, the 
RO granted an increased rating to 20 percent, effective from 
July 18, 2002.  The case has been referred to the Board for 
appellate review.  AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(noting that, in a claim for an increased disability rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded).  

A hearing was held on February 16, 2006, in Waco, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's injury to muscle group V involving the left 
arm is not severe and is not productive of severe, incomplete 
paralysis of the ulnar nerve.

3.  The veteran was not entitled to service connection for an 
injury to muscle group V involving the left arm until private 
medical records were received on July 18, 2002.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for an injury to muscle group V involving the left arm have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 
5305-8715 (2005). 

2.  The requirements for an effective date prior to July 18, 
2002, for the grant of service connection for an injury to 
muscle group V involving the left arm have not been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.157, 3.159, 3.400, 20.1103 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

With respect to the issue of entitlement to an earlier 
effective date, the Board acknowledges that the veteran has 
not been notified of the laws and regulations regarding his 
claim currently on appeal.  However, as will be discussed 
below, the Board has determined that there is no legal 
entitlement to the claimed benefits as a matter of law.  The 
notice provisions and duty to assist provisions of the VCAA 
are not applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  
As there is no dispute as to the underlying facts of this 
case, and as the Board has denied the claim as a matter of 
law, the VCAA is inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim for an earlier 
effective date.  38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to 
be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the issue of entitlement to an earlier 
effective for the grant of service connection for an injury 
to muscle group V involving the left arm without further 
development.  Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the issue of entitlement to a higher initial 
evaluation, the Board finds that the veteran has been 
adequately notified of the VCAA.  A VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO did 
provide the veteran with notice of the VCAA in August 2002 in 
connection with his claim for service connection for an 
injury to muscle group V involving the left arm, prior to the 
initial rating decision in October 2002, which granted 
service connection and assigned a noncompensable evaluation 
effective from July 18, 2002.  The veteran filed his notice 
of disagreement (NOD) in July 2003 in which he disagreed with 
the initial evaluation assigned for his left arm disability.  
Thus, the appeal of the assignment of the initial evaluation 
for the left arm disability arises not from a "claim" but 
from an NOD filed with the RO's initial assignment of a 
rating.  Nevertheless, the RO did provide the veteran with 
notice of the VCAA in connection with the issue of a higher 
initial evaluation in November 2002, and that letter did meet 
the notification requirements of the VCAA.  Accordingly, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claim for a higher initial evaluation was readjudicated in a 
statement of the case (SOC) and supplemental statement of the 
case (SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claim and testifying at a February 
2006 hearing before the Board.  Viewed in such context, the 
furnishing of a VCAA notice after the decision that led to 
this appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the VCAA notice, the 
Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in a VCAA letter 
about the information and evidence that is necessary to 
substantiate his claim.  Specifically, the November 2002 
letter stated that, "Entitlement to an increased evaluation 
of your service-connected disability requires current medical 
evidence that your disabilities have increased in severity."  
Additionally, the September 2003 statement of the case (SOC) 
and the October 2004 supplemental statement of the case 
(SSOC) notified the veteran of the reasons for the denial of 
his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claim.  In fact, 
the September 2003 SOC and the October 2004 SSOC provided the 
veteran with the schedular criteria used to evaluate his 
service-connected left arm disability, namely Diagnostic 
Codes 5305, 8515, 8615, and 8715.

In addition, the RO notified the veteran in the VCAA letter 
about the information and evidence that VA will seek to 
provide.  In particular, the November 2002 letter
indicated that the RO would obtain his service medical 
records, other necessary military service records, and any 
other medical treatment records that he reported to VA.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim. 

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2002 and November 2002 letters notified the veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The letters also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
veteran was instructed to tell VA about any additional 
information or evidence that he would like assistance in 
obtaining.  

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO has informed the appellant 
in the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a higher initial evaluation, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran pertaining to effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to a higher initial evaluation for his left arm 
disability.  Thus, any question as to the appropriate 
effective date to be assigned is rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  In addition, the veteran was 
afforded VA examinations in April 2003 and September 2004.  
VA has also assisted the veteran throughout the course of 
this appeal by providing him with a SOC and a SSOC, which 
informed him of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.


Law and Analysis

A rating decision dated in October 2002 granted service 
connection for an injury to muscle group V involving the left 
arm and assigned a noncompensable evaluation effective from 
July 18, 2002.  A subsequent rating decision dated in June 
2003 increased that evaluation to 10 percent effective from 
July 18, 2002, and an October 2004 rating decision later 
increased it again to 20 percent from July 18, 2002.


I.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In this case, the veteran's injury to muscle group V 
involving the left arm is currently assigned a 20 percent 
disability evaluation pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5305-8715.  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen. 38 
C.F.R. § 4.27 (2005). The hyphenated diagnostic code in this 
case indicates that the muscle injury under Diagnostic Code 
5305 is the service-connected disorder and that the neuritis 
under Diagnostic Code 8715 is a residual condition.

Diagnostic Code 5305 applies to residuals of injury to muscle 
group V, namely the flexor muscles of the elbow.  The 
function of these muscles is elbow supination and flexion of 
the elbow (1) (the long head of the biceps is the stabilizer 
of the shoulder joint), and flexion of the elbow (1, 2, 3).  
Under Diagnostic Code 5305, a 20 percent evaluation is 
assigned for moderately severe injury of the nondominant arm, 
and a 30 percent disability evaluation is warranted for a 
moderately severe muscle injury of the dominant arm or a 
severe injury of the nondominant arm.  A 40 percent 
evaluation is contemplated for a severe injury of the 
dominant arm. 38 C.F.R. § 4.73, Diagnostic Code 5305 (2005).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  In 
this case, the veteran told the April 2003 VA examiner that 
he was ambidextrous.  However, the examiner did not comment 
as to whether this was objectively confirmed.  Moreover, 
private medical records dated from October 1997 to October 
2002 document the veteran as being right-handed on several 
occasions.  As such, the more probative medical evidence of 
record demonstrates the veteran is right-handed, and thus, 
minor and nondominant, as opposed to major or dominant, 
disability ratings are applicable.  38 C.F.R. § 4.69.  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged. 38 
C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement. 38 
C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection. 38 C.F.R. § 
4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles. 38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side. 38 C.F.R. § 4.56(d)(2)(iii).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups as well as 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

The type of injury associated with a s severe muscle 
disability is a through and though or deep penetrating due to 
high velocity missile, or large or multiple low velocity 
muscles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
A history with regard to this type of injury should include 
hospitalization for a prolonged period for treatment of wound 
and a record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately severe 
muscle injuries, and if present, evidence of inability to 
keep up with work requirements.  Objective findings should 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation should 
show loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles should swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinate movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile; adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder 
girdle;or, induration or atrophy of an entire muscle 
following simple piercing by a projectile. 38 C.F.R. 
§ 4.56(d)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his injury to muscle group V involving the left arm.  The 
veteran's service medical records indicate that he sustained 
a severe blow to his left biceps in August 1966 from a breech 
of a gun.  The veteran complained of pain and numbness from 
the front of his left elbow down to the dorsal aspect of his 
forearm.  A physical examination revealed a small abrasion as 
well as considerable swelling, but x-rays did not show any 
fracture.  The veteran was diagnosed with a severe contusion 
of the biceps, and the treating physician doubted that there 
was any nerve damage.  He was later seen in September 1966 at 
which time he complained of slight pain in his arm, and it 
was noted that he could not extend his arm completely.  The 
veteran was subsequently provided a separation examination in 
May 1967, which found his upper extremities to be normal.  He 
denied having a medical history of broken bones; arthritis; 
bone, joint, or other deformity; lameness; painful or 
"trick" shoulder or elbow; neuritis; or, paralysis.  

The Board notes that the veteran did not require prolonged 
hospitalization during service or at any time thereafter and 
that his service medical records do not document any 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Nor did he 
demonstrate consistent complaints of cardinal signs and 
symptoms of severe muscle disability during or shortly after 
service, as the medical evidence does not show him to have 
had loss of power, more than slight weakness, lowered 
threshold of fatigue, fatigue- pain, impairment of 
coordination, or uncertainty of movement.  In fact, the 
September 2004 VA examiner noted that there were no exit or 
entry wounds, scars, adhesions, tendon damage, or joint 
involvement, and his muscle strength was found to be fair.  
Further, while the veteran's left arm disability has affected 
him, the evidence does not show that he has been unable to 
keep up with work requirements over the years.  In this 
regard, the Board notes that the veteran told the April 2003 
VA examiner that his previous job did not require strenuous 
labor with the left hand and that he has worked as an 
aircraft assembler since 1995, a job which did require 
functioning with both hands.  Thus, the veteran appears to 
have been able to maintain employment over the years.  In 
short, there are no objective findings of record that would 
establish that the degree of disability resulting from the 
veteran's muscle group V impairment more nearly approximates 
the level of severe.  Therefore, an increased evaluation for 
the veteran's left arm disability is not warranted under the 
criteria of Diagnostic Code 5305.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

Specifically, the Board has also considered whether the 
veteran's disability would warrant a higher or separate 
disability rating under Diagnostic Code 8717, pursuant to 
which neuritis is evaluated.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8717.  Under that diagnostic code, a 20 
percent disability evaluation is contemplated for moderate, 
incomplete paralysis of the minor ulnar nerve.  A 40 percent 
disability evaluation is warranted when such impairment is 
severe.  In this case, a September 2004 EMG showed the 
veteran to have ulnar nerve entrapment across the elbow, and 
the September 2004 VA examiner indicated that the veteran had 
a diminished sensation to pinprick in the medial and lateral 
aspect of the left upper arm and lower one-third.  However, 
the Board notes that the sensation was intact in the proximal 
left forearm.  There are no other current medical records 
documenting any neurological deficiency.  Thus, the medical 
evidence of record does not show that the veteran's nerve 
impairment is severe.  Therefore, the Board finds that the 
veteran does not meet the criteria for a higher initial 
evaluation under Diagnostic Code 8717.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's left arm disability is 
not warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
left arm is contemplated in the currently assigned 20 percent 
disability evaluation under Diagnostic Code 5305-8715.  
Indeed, the October 2004 rating decision specifically 
contemplated this pain in its assignment of the 20 percent 
disability evaluation under Diagnostic Code 5305-8715.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  In fact, the April 
2003 and September 2004 VA examiners indicated that the 
veteran did not have any flare-ups, and the April 2003 stated 
that there was no additional limitation due to pain, fatigue, 
weakness, or lack of endurance with repetitive use.  
Therefore, the Board finds that the preponderance of the 
evidence is against a higher initial evaluation for the 
veteran's injury to muscle group V involving the left arm.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected left arm 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
left arm disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


II.  Earlier Effective Date 

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that July 18, 
2002, is the correct date for the grant of service connection 
for an injury to muscle group V involving the left arm.  
While the veteran has alleged that he is entitled to an 
earlier effective date for his award of service connection, 
there is no basis under the governing legal criteria to 
establish that he is legally entitled to an earlier effective 
date.  

At the outset, the Board notes that the veteran's claim for 
service connection for an injury to muscle group V involving 
his left arm was previously considered and denied by the RO 
in rating decisions dated in June 1977 and July 1999.  The 
veteran was notified of those decisions and of his appellate 
rights, but he did not file a notice of disagreement with 
either decision during the requisite period of time.  Rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Liberally construing all documents in the claims file, the 
Board notes that the veteran first presented his application 
to reopen his claim for service connection for an injury to 
muscle group V involving his left arm in a statement received 
on September 18, 2000.  At that time, the RO sent him a 
letter, dated in November 2000, requesting that he submit new 
and material evidence to reopen his claim.  The RO informed 
the veteran if the evidence should be submitted within one 
year of the date of the letter or otherwise benefits, if 
entitlement was established, could not be paid prior to the 
date of its receipt.  The veteran did not reply to this 
letter.

The record does not contain any statement or action dated 
earlier than July 18, 2002, indicating an intent to file an 
application to reopen his previously denied claim.  Prior to 
that date, the veteran had never even submitted anything to 
the RO following the issuance of the July 1999 rating 
decision.  Nevertheless, even assuming for the sake of 
argument that the veteran intended the September 2000 
statement to be an application to reopen his claim for 
service connection, the Board notes that the medical evidence 
of record does not establish that the veteran would have been 
entitled to service connection for an injury to muscle group 
V at that time.  In this regard, the Board notes that the 
medical evidence associated with the claims file as of 
September 18, 2000, did not show the veteran to currently 
have an injury to muscle group V involving his left arm that 
was etiologically related to his military service.  There was 
no medical evidence of record at that time documenting a 
current disability.  In fact, VA did not receive any 
treatment records diagnosing the veteran with a current left 
arm disorder until July 18, 2002.  Nor was there any medical 
opinion associated with the claims file in September 2000 
addressing whether his current left arm disability was 
related to his military service.  Indeed, the June 1977 and 
July 1999 rating decisions had previously denied the 
veteran's claim for service connection because he did not 
submit any evidence showing a current disability, and the 
October 2002 rating decision reopened that claim because the 
private medical records received on July 18, 2002 indicated 
that he had an existing disability that was related to his 
injury in service.  As such, the veteran was not entitled to 
service connection for an injury to muscle group V involving 
his left arm until the submission of private medical records 
in July 18, 2002.  The effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to July 18, 2002, for the grant of 
service connection for an injury to muscle group V involving 
the left arm


ORDER

An initial evaluation in excess of 20 percent for an injury 
to muscle group V involving the left arm is denied.

An earlier effective dated prior to July 18, 2002 for the 
grant of service connection for an injury to muscle group V 
involving the left arm is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


